PD-0399-15
                               PD-0399-15                             COURT OF CRIMINAL APPEALS
                                                                                       AUSTIN, TEXAS
April 15, 2015                                                       Transmitted 4/7/2015 1:35:20 PM
                                                                     Accepted 4/15/2015 10:51:09 AM
                            PD-                                                         ABEL ACOSTA
                                                                                                CLERK

MAHMOUD AFHAMI                     X      IN THE COURT OF CRIMINAL APPEALS
                                   X
                                   X
VS.                                X
                                   X
                                   X
THE STATE OF TEXAS                 X      OF THE STATE OF TEXAS


                       MOTION FOR EXTENSION OF TIME
                 TO FILE PETITION FOR DISCRETIONARY REVIEW

        COMES NOW, MAHMOUD AFHAMI, Appellant, and moves for an

extension of thirty (30) days in which to file his Petition for Discretionary Review,

until and including May 18, 2015, and would further show as follows:

A.      On March 17, 2015, in cause number 14-13-01013-CR, styled “Mahmoud

        Afhami vs. The State of Texas,” the Fourteenth Court of Appeals affirmed the

        Appellant’s conviction for terroristic threat against a member of Appellant’s

        family. No motion for rehearing was filed.

B.      The deadline for filing the Petition for Discretionary Review in this cause is

        currently Thursday, April 16, 2015.

C.      A request is hereby made for an extension of time to file the Appellant’s Brief,

        until and including Monday, May 18, 2015.

D.      The undersigned attorney, Bob Wicoff, has been unusually busy with other

        matters which have kept him from completing the PDR by the current

        deadline, including, but not limited to, the following:
      FEANYICHI UVUKANSI VS. THE STATE OF TEXAS; No. 01-14-00527-
      CR; Appellant’s brief filed on March 9, 2015 (capital murder);

      GRISELDA AZA VS. THE STATE OF TEXAS; Nos. 14-14-00241-CR and
      14-14-00242-CR; Appellant’s brief filed March 11, 2015;

      RICHARD SCOTT VS. THE STATE OF TEXAS; No. 14-14-00726-CR;
      Appellant’s brief filed March 18, 2015;

      NORMA SANCHEZ VS. THE STATE OF TEXAS; No. 14-14-00780-CR;
      Appellant’s brief filed March 19, 2015;

      JAMIE IBARRA VS. THE STATE OF TEXAS; No. 14-13-00337-CR;
      Appellant’s PDR filed on April 1, 2015;

      Additionally, the undersigned serves on the Texas Forensic Science

Commission Hair Microscopy Panel, as part of a team reviewing hundreds of cases

involving possible errors in expert testimony.

      D. No previous extensions have been requested. If this extension request is

granted, no further extensions are expected to be needed.

                                                 Respectfully submitted,

                                                 ALEXANDER BUNIN
                                                 Chief Public Defender
                                                 Harris County Texas

                                                 /s/ Bob Wicoff__________
                                                 BOB WICOFF
                                                 1201 Franklin, Thirteenth Floor
                                                 Houston Texas 77002
                                                 (713) 274-6781
                                                 TBA No. 21422700
                                                 Bob.wicoff@pdo.hctx.net
                          CERTIFICATE OF SERVICE

      A true copy of this motion has been served electronically on the Harris County

District Attorney’s Office Appellate Division on the 7th day of April, 2015.




                                              /s/_Bob Wicoff_________
                                              BOB WICOFF